UNITED STATES SECURITIES AND EXCHANGE COMMISSION WashingtonD.C., FORM 10-KSB/A (Amendment No. 4) T ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-30351 DEEP DOWN, INC. (Exact name of registrant as specified in its charter) Nevada 75-2263732 (State of other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 15473 East Freeway, Channelview, Texas 77530 (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (281) 862-2201 Securities registered pursuant to Section 12(b) of the Act: NONE Securities registered pursuant to Section 12(g) of the Act: Common Stock $0.001 par value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. £ Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes T No £ Check if there is no disclosures of delinquent filers in response to Item 405 of Regulations S-B not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. £ Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T The issuer’s revenues for the year ended December 31, 2007 were The aggregate market value of the voting stock and non-voting common equity held by non-affiliates of the registrant as of March 28, 2008 (based on the closing price on that date) was approximately $31,406,139. At March 28, 2008, the issuer had outstanding 115,846,019 shares of Common Stock, par value $0.001 per share. DOCUMENTS INCORPORATED BY REFERENCE None. Transitional Small Business Disclosure Format: Yes £ No T Explanatory Note This Annual Report on Form 10-KSB/A is filed as an amendment to the Annual Report on Form 10-KSB filed by Deep Down, Inc. (the “Company”) on April 1, 2008 (the “Original 10-KSB”). In response to an SEC Comment Letter, the Company has determined to file this Amendment No. 4 (this “Amendment”) to the Form 10-KSB for the following reasons:(1) to include the required disclosures under provisions of SFAS 131 included in Item.1 Business Overview on page 5,(2) to further clarify our Critical Accounting Policies and Estimates included in Item 6. Management’s Disclosure and Analysis of Financial Condition and Results of Operations on page 17 and (3) to revise our disclosure of Net Income and EBITDA to fully comply with the requirements of Item 10(e)(1)(ii)(a) of Regulation S-K on page 22 and 23, respectively. Except as presented in this Amendment and except for Exhibits 31.1, 31.2, 32.1 and 32.2, this Form 10-KSB/A does not reflect events occurring after the filing of the Form 10-KSB or modify or update those disclosures. TABLE OF CONTENTS PART I Item 1 Description of Business 4 Item 2 Description of Property 13 Item 3 Legal Proceedings 13 Item 4 Submission of Matters to a Vote of Security Holders 13 PART II Item 5 Market for Common Equity, Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 14 Item 6 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 7 Financial Statements 26 Item 8 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 26 Item 8A Controls and Procedures 26 Item 8B Other Information 28 PART III Item 9 Directors, Executive Officers, Promoters, Control Persons and Corporate Governance 29 Item 10 Executive Compensation 31 Item 11 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 Item 12 Certain Relationships and Related Transactions, and Director Independence 33 Item 13 Exhibits 33 Item 14 Principal Accountant Fees and Services 34 -2- Forward-Looking Information Unless otherwise indicated, the terms “Deep Down, Inc.”, “Deep Down”, “Deep Down Nevada”, “Company,” “we,” “our” and “us” are used in this report to refer to Deep Down, Inc., a Nevada corporation, to one or more of our consolidated subsidiaries or to all of them taken as a whole. In this Annual Report on Form 10-KSB/ A document, we may make certain forward-looking statements, including statements regarding our plans, strategies, objectives, expectations, intentions and resources that are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. We do not undertake to update, revise or correct any of the forward-looking information.
